UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


LEWIS-BURKE ASSOCIATES LLC,

               Plaintiff,

               v.                                       Civil Action No. 09-302 (JMF)

JOEL WIDDER,

               Defendant.



                                            ORDER

       For the reasons stated in the accompanying Memorandum Opinion, it is, hereby,

       ORDERED that defendant’s Motion to Dismiss [#38], as it pertains to plaintiff’s CFAA

claim is GRANTED. It is further, hereby,

       ORDERED that Plaintiff’s Motion to Amend Complaint [#42] is GRANTED. It is

further, hereby,

       ORDERED that defendant’s Motion to Dismiss the case for lack of subject-matter

jurisdiction is DENIED. It is further, hereby,

       ORDERED Plaintiff’s Motion In Limine [#32] is GRANTED IN PART and DENIED

IN PART. It is further, hereby,

       ORDERED that a status conference and evidentiary hearing in this case will be set.

       SO ORDERED.
                                                                    Digitally signed by John
                                                                    M. Facciola
                                                                    Date: 2010.07.28 10:01:14
                                                                    -04'00'
                                             JOHN M. FACCIOLA
                                             UNITED STATES MAGISTRATE JUDGE